WELKER, District Judge.
The plaintiff' sues the defendant, who manages and runs the Ashtabula, Youngstown and Pittsburg-Railroad, for ejecting him from one of its passenger trains in January, 1878. The-pleadings distinctly raise the issue as to a passenger’s right to stop off on a ticket sold at reduced rates in consideration of its being-used for “a continuous trip each way only.” The defendant alleges in its answer that it sold a round-trip ticket from Orwell to Eagle-ville and return, good for “a continuous trip-each way only;” that a passenger rode on his-train from Orwell to Rock Creek, and tendered for the ride a round-trip ticket, as above stated; that the conductor cancelled said ticket to Eagleville; that at Rock Creek the-passenger, who had tendered the round-trip-ticket, left the train; that plaintiff got on the train at Rock Creek, bound for Eagle-ville, and tendered for his fare the cancelled round-trip ticket for which defendant’s road had carried the original purchaser; that defendant’s conductor refused to accept the-ticket for fare from the plaintiff, and explained to him that the conditions printed on the back of the ticket were that it was-good for a continuous trip only. The plaintiff refused to pay his fare, and was ejected from defendant's cars.
The plaintiff demurs to this answer.
Held: That the facts as stated constitute-a good defense to the plaintiff’s petition, and that the defendant was not bound to. *638■carry the plaintiff for the cancelled ticket, which was good for a continuous trip only, as plainly set forth in the printed conditions, which were in the nature of a contract. Such tickets were sold by railroads at reduced rates, on condition that they were to be used for a continuous trip only.
Demurrer overruled.